McDonald, judge.
This purports to be an appeal from a conviction for a liquor law violation, with punishment assessed at a fine of $400.
The record contains no statement of facts, or bills of exception.
The motion for new trial was overruled by operation of law, in the absence of any action thereon on the trial court (Art. 755, Vernon’s Ann.C.C.P.), and no notice of appeal was given and entered of record, as. required by Art. 827, Vernon’s Ann.C.C.P.,. without which this court has no jurisdiction to entertain the appeal.
The appeal is dismissed.